                                                      UNITED STATES DISTRICT COURT
                                                      EASTERN DISTRICT OF MISSOURI
                                                            EASTERN DIVISION

                                                                         )
KENAN L. CRUEY,                                                          )
                                                                         )
                  Plaintiff,                                             )
                                                                         )
v.                                                                       )      Case No. 4:17-CV-02443-NCC
                                                                         )
NANCY A. BERRYHILL,                                                      )
Acting Commissioner of Social Security                                   )
                                                                         )
                  Defendant.                                             )

                                                               MEMORANDUM AND ORDER

              This is an action under Title 42 U.S.C. § 405(g) for judicial review of the final decision

of the Commissioner denying the application of Kenan L Cruey (“Plaintiff”) for Disability

Insurance Benefits (“DIB”) under Title II of the Social Security Act, 42 U.S.C. §§ 401, et seq.

Plaintiff filed a brief in support of the Complaint (Doc. 22), and Defendant filed a brief in

support of the Answer (Doc. 29). The parties have consented to the jurisdiction of the

undersigned United States Magistrate Judge pursuant to Title 28 U.S.C. § 636(c) (Doc. 9).

                                                                I. PROCEDURAL HISTORY

              Plaintiff filed his application for DIB on October 28, 2013 (Tr. 71, 148).1 Plaintiff was

initially denied on June 18, 2014, and he filed a Request for Hearing before an Administrative

Law Judge (“ALJ”) (Tr. 83–89). After hearing, by decision dated August 31, 2016, the ALJ


                                                            
1
 The ALJ noted in his decision that Plaintiff previously filed applications for Supplemental
Security Income (“SIB”) under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381, et seq.,
and DIB on March 20, 1999 (Tr. 10). Those claims were initially denied on May 6, 1999, but
were subsequently awarded on the basis of rectal carcinoma (Id.). Plaintiff received Title XVI
benefits from April 1999 through February 2001, and he received Title II benefits from October
1999 through March 2008 (Id.). Plaintiff’s benefits ceased because he returned to substantial
gainful activity (Id.).
                                                                        -1-
 
found Plaintiff not disabled (Tr. 7–24). On July 24, 2017, the Appeals Council denied Plaintiff’s

request for review (Tr. 1–6). As such, the ALJ’s decision stands as the final decision of the

Commissioner.

                                                               II. DECISION OF THE ALJ

              The ALJ determined that Plaintiff has not engaged in substantial gainful activity since

July 8, 2013, the alleged onset date (Tr. 10, 12). The ALJ further found Plaintiff has the severe

impairments of degenerative disc disease of the lumbar spine, residuals of colon cancer

(gastrointestinal system), and chronic pain related to peripheral neuropathy, but the ALJ found

no impairment or combination of impairments met or medically equaled the severity of one of

the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 13–14).

              After considering the entire record, the ALJ determined Plaintiff has the residual

functional capacity (“RFC”) to perform light work with the following limitations (Tr. 14). He

must have a sit, stand option at the work site with the ability to change positions frequently,

further defined as every hour for one minute each, and then can return to the same or a different

position (Id.).2 He can occasionally climb ramps and stairs but never ladders or scaffolds (Id.).

He can occasionally stoop but never kneel, crouch, or crawl (Id.). He can frequently push and

pull with arms and legs and reach in all directions (Id.). He must avoid concentrated exposure to

extreme cold, extreme heat, and vibrations, further defining vibrations as performing jobs such as

operating jackhammers or other equipment where the operator is significantly vibrated (Id.).

              The ALJ found Plaintiff unable to perform any past relevant work but that there are jobs

that exist in significant numbers in the national economy that Plaintiff can perform including

                                                            
2
  As Defendant notes, the ALJ states that Plaintiff can “then return to the same of [sic] a
different position” (Tr. 14). For the reasons stated in Defendant’s brief (Doc. 29 at 2 n.2, Tr. 48),
the Court agrees that this appears to be a typographical error and should read “or a different
position.” Plaintiff makes no objection or argument regarding this presumed typographical error.
                                                                        -2-
 
garment sorter and retail marker (Tr. 19–20). Thus, the ALJ concluded Plaintiff is not disabled

(Tr. 21). Plaintiff appeals, arguing a lack of substantial evidence to support the Commissioner’s

decision (Doc. 22).

                                      III. LEGAL STANDARD

       Under the Social Security Act, the Commissioner has established a five-step process for

determining whether a person is disabled. 20 C.F.R. §§ 416.920, 404.1529. “If a claimant fails

to meet the criteria at any step in the evaluation of disability, the process ends and the claimant is

determined to be not disabled.” Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (quoting

Eichelberger v. Barnhart, 390 F.3d 584, 590–91 (8th Cir. 2004)). In this sequential analysis, the

claimant first cannot be engaged in “substantial gainful activity” to qualify for disability benefits.

20 C.F.R. §§ 416.920(b), 404.1520(b). Second, the claimant must have a severe impairment. 20

C.F.R. §§ 416.920(c), 404.1520(c). The Social Security Act defines “severe impairment” as

“any impairment or combination of impairments which significantly limits [claimant’s] physical

or mental ability to do basic work activities. . . .” Id. “‘The sequential evaluation process may

be terminated at step two only when the claimant’s impairment or combination of impairments

would have no more than a minimal impact on [his or] her ability to work.’” Page v. Astrue, 484

F.3d 1040, 1043 (8th Cir. 2007) (quoting Caviness v. Massanari, 250 F.3d 603, 605 (8th Cir.

2001), citing Nguyen v. Chater, 75 F.3d 429, 430–31 (8th Cir. 1996)).

       Third, the ALJ must determine whether the claimant has an impairment which meets or

equals one of the impairments listed in the Regulations. 20 C.F.R. §§ 416.920(d), 404.1520(d).

If the claimant has one of, or the medical equivalent of, these impairments, then the claimant is

per se disabled without consideration of the claimant’s age, education, or work history. Id.




                                                 -3-
 
       Fourth, the impairment must prevent the claimant from doing past relevant work. 20

C.F.R. §§ 416.920(f), 404.1520(f). The burden rests with the claimant at this fourth step to

establish his or her RFC. Steed v. Astrue, 524 F.3d 872, 874 n.3 (8th Cir. 2008) (“Through step

four of this analysis, the claimant has the burden of showing that she is disabled.”). The ALJ

will review a claimant’s RFC and the physical and mental demands of the work the claimant has

done in the past. 20 C.F.R. § 404.1520(f).

       Fifth, the severe impairment must prevent the claimant from doing any other work. 20

C.F.R. §§ 416.920(g), 404.1520(g). At this fifth step of the sequential analysis, the

Commissioner has the burden of production to show evidence of other jobs in the national

economy that can be performed by a person with the claimant’s RFC. Steed, 524 F.3d at 874

n.3. If the claimant meets these standards, the ALJ will find the claimant to be disabled. “The

ultimate burden of persuasion to prove disability, however, remains with the claimant.” Young v.

Apfel, 221 F.3d 1065, 1069 n.5 (8th Cir. 2000). See also Harris v. Barnhart, 356 F.3d 926, 931

n.2 (8th Cir. 2004) (citing 68 Fed. Reg. 51153, 51155 (Aug. 26, 2003)); Stormo v. Barnhart, 377

F.3d 801, 806 (8th Cir. 2004) (“The burden of persuasion to prove disability and to demonstrate

RFC remains on the claimant, even when the burden of production shifts to the Commissioner at

step five.”). Even if a court finds that there is a preponderance of the evidence against the ALJ’s

decision, the decision must be affirmed if it is supported by substantial evidence. Clark v.

Heckler, 733 F.2d 65, 68 (8th Cir. 1984). “Substantial evidence is less than a preponderance but

is enough that a reasonable mind would find it adequate to support the Commissioner’s

conclusion.” Krogmeier v. Barnhart, 294 F.3d 1019, 1022 (8th Cir. 2002). See also Cox v.

Astrue, 495 F.3d 614, 617 (8th Cir. 2007).




                                                -4-
 
       It is not the job of the district court to re-weigh the evidence or review the factual record

de novo. Cox, 495 F.3d at 617. Instead, the district court must simply determine whether the

quantity and quality of evidence is enough so that a reasonable mind might find it adequate to

support the ALJ’s conclusion. Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001) (citing

McKinney v. Apfel, 228 F.3d 860, 863 (8th Cir. 2000)). Weighing the evidence is a function of

the ALJ, who is the fact-finder. Masterson v. Barnhart, 363 F.3d 731, 736 (8th Cir. 2004).

Thus, an administrative decision which is supported by substantial evidence is not subject to

reversal merely because substantial evidence may also support an opposite conclusion or because

the reviewing court would have decided differently. Krogmeier, 294 F.3d at 1022.

       To determine whether the Commissioner’s final decision is supported by substantial

evidence, the court is required to review the administrative record as a whole and to consider:

       (1) Findings of credibility made by the ALJ;

       (2) The education, background, work history, and age of the claimant;

       (3) The medical evidence given by the claimant’s treating physicians;

       (4) The subjective complaints of pain and description of the claimant’s physical activity
       and impairment;

       (5) The corroboration by third parties of the claimant’s physical impairment;

       (6) The testimony of vocational experts based upon proper hypothetical questions which
       fairly set forth the claimant’s physical impairment; and

       (7) The testimony of consulting physicians.

Brand v. Sec’y of Dep’t of Health, Educ. & Welfare, 623 F.2d 523, 527 (8th Cir. 1980).

                                       IV. DISCUSSION

       In his appeal of the Commissioner’s decision, Plaintiff raises one issue, broadly asserting

the ALJ’s RFC finding is not based on substantial evidence (Doc. 22 at 14). More specifically,

Plaintiff argues that the ALJ’s decision that Plaintiff may perform light work is not based on
                                                -5-
 
substantial evidence if Plaintiff is limited to occasional standing and walking (see, e.g., Doc. 22

at 15). For the following reasons, the Court finds that Plaintiff’s argument is without merit and

that the ALJ’s decision is based on substantial evidence and consistent with the Regulations and

case law.

       The Regulations define RFC as “what [the claimant] can do” despite his “physical or

mental limitations.” 20 C.F.R. § 404.1545(a). “When determining whether a claimant can

engage in substantial employment, an ALJ must consider the combination of the claimant’s

mental and physical impairments.” Lauer v. Apfel, 245 F.3d 700, 703 (8th Cir. 2001). “The ALJ

must assess a claimant’s RFC based on all relevant, credible evidence in the record, ‘including

the medical records, observations of treating physicians and others, and an individual’s own

description of his limitations.’” Tucker v. Barnhart, 363 F.3d 781, 783 (8th Cir. 2004) (quoting

McKinney, 228 F.3d at 863). See also Myers v. Colvin, 721 F.3d 521, 526 (8th Cir. 2013). To

determine a claimant’s RFC, the ALJ must move, analytically, from ascertaining the true extent

of the claimant’s impairments to determining the kind of work the claimant can still do despite

his impairments. Anderson v. Shalala, 51 F.3d. 777, 779 (8th Cir. 1995). “Although it is the

ALJ’s responsibility to determine the claimant’s RFC, the burden is on the claimant to establish

his or her RFC.” Buford v. Colvin, 824 F.3d 793, 796 (8th Cir. 2016) (internal citations omitted).

       A “claimant’s residual functional capacity is a medical question.” Lauer, 245 F.3d at 704

(quoting Singh v. Apfel, 222 F.3d 448, 451 (8th Cir. 2000)). The Eighth Circuit clarified in

Lauer that “[s]ome medical evidence . . . must support the determination of the claimant’s RFC,

and the ALJ should obtain medical evidence that addresses the claimant’s ability to function in

the workplace[.]” 245 F.3d at 704 (quoting Dykes v. Apfel, 223 F.3d 865, 867 (8th Cir. 2000)

(per curiam) and Nevland v. Apfel, 204 F.3d 853, 858 (8th Cir. 2000)). Thus, an ALJ is



                                                -6-
 
“required to consider at least some supporting evidence from a professional.” Id. See also

Vossen v. Astrue, 612 F.3d 1011, 1016 (8th Cir. 2010) (“The ALJ bears the primary

responsibility for determining a claimant’s RFC and because RFC is a medical question, some

medical evidence must support the determination of the claimant’s RFC.”); Eichelberger, 390

F.3d at 591.

              As a preliminary matter, the Court will address Plaintiff’s assertion that the ALJ erred in

determining his RFC by failing to credit a portion of the consultative examiner’s opinion stating

Plaintiff was limited to standing and walking only occasionally, which, if credited, would render

Plaintiff disabled (Doc. 22 at 14–18, Tr. 300). As background, Dr. Stephen Williamson, M.D.

(“Dr. Williamson”), evaluated Plaintiff for the agency (Tr. 80, 296–300). In the notes from the

consultative examination, Dr. Williamson concluded in part that Plaintiff “can stand and walk

occasionally, limited by back weakness.” (Id.) As discussed below in more detail, the ALJ gave

Dr. Williamson’s opinion some weight and provided further limitations beyond those discussed

by Dr. Williamson (Tr. 18–19). Plaintiff argues the ALJ does not discredit Dr. Williamson’s

assessment that Plaintiff can only occasionally stand and walk and, therefore, implicitly agrees

with his statement (see Doc. 22 at 15). Plaintiff further argues that if Plaintiff is limited to only

occasional walking or standing, then the proper determination is one of sedentary work, not light

work (Id. at 15–16). Because Plaintiff turned 50 years old prior to the ALJ’s decision, Plaintiff

maintains he would be considered disabled based on the application of the grid if he were able to

perform only sedentary work (Id. at 16).3


                                                            
3
  This issue was raised during the hearing. In response to an alternative hypothetical posed by
the ALJ, the vocational expert concluded Plaintiff would be able to perform only sedentary work
(Tr. 48). The ALJ asked Plaintiff’s counsel if his position was “that at age 50 this case grids at
sedentary,” and counsel replied affirmatively (Id. at 48–49). Defendant does not contest this
position (see generally Doc. 29).
                                                               -7-
 
       Even assuming the ALJ agreed Plaintiff could only occasionally stand and walk as

Plaintiff argues, the Court finds that such a determination is not inconsistent with the definition

of light work under 20 C.F.R. § 404.1567(b). The regulation defines light work as follows:

       Light work involves lifting no more than 20 pounds at a time with frequent lifting
       or carrying of objects weighing up to 10 pounds. Even though the weight lifted
       may be very little, a job is in this category when it requires a good deal of walking
       or standing, or when it involves sitting most of the time with some pushing and
       pulling of arm or leg controls. To be considered capable of performing a full or
       wide range of light work, you must have the ability to do substantially all of
       these activities. If someone can do light work, we determine that he or she can
       also do sedentary work, unless there are additional limiting factors such as loss of
       fine dexterity or inability to sit for long periods of time.

20 C.F.R. § 404.1567(b) (emphasis added). Plaintiff highlights the language in this Regulation

stating light work “requires a good deal of walking or standing” and further argues The

Dictionary of Occupational Titles states light work “requires walking or standing to a significant

degree” (Doc. 22 at 15). Moreover, Plaintiff cites to Social Security Ruling 83-10, which states

the following regarding light work:

       “Frequent” means occurring from one-third to two-thirds of the time. Since
       frequent lifting or carrying requires being on one’s feet up to two-thirds of a work
       day, the full range of light work requires standing or walking, off and on, for a
       total of approximately 6 hours out of an 8-hour work day. . . .

SSR 83-10, 1983 WL 31251, at *5-6 (1983) (emphasis added). However, while the full range of

light work requires standing or walking, on and off, for a total of approximately 6 hours, SSR 83-

10 specifically discusses the maximum standing and walking requirements per each exertional

level of work (Id.). Here, the ALJ determined Plaintiff is unable to perform the full or wide

range of light work; he found Plaintiff has the capacity to perform light work but with limitations

(Tr. 14). One such limitation is that Plaintiff must have a sit, stand option at work with the

ability to change positions frequently (Id.). Plaintiff argues that by not discrediting Dr.

Williamson’s assessment that Plaintiff can only occasionally stand and walk, the ALJ implicitly

                                                 -8-
 
agreed Plaintiff can only stand and walk for less than one-third of an eight-hour work day (see

Doc. 22 at 17).

       However, Plaintiff’s argument is flawed. First, Plaintiff assumes the ALJ agreed Plaintiff

can only occasionally stand and walk. But the ALJ was not required to include each and every

limitation set forth by Dr. Williamson and was free to consider other relevant evidence. See,

e.g., Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016) (“there is no requirement that an RFC

finding be supported by a specific medical opinion). For example, a long-time treating provider

concluded Plaintiff could stand and walk for four hours and sit for four hours in an eight-hour

day (Tr. 19, 327). Second, Plaintiff asserts unequivocally that Dr. Williamson meant less than

one-third of the eight-hour work day when he used the word “occasionally,” yet Plaintiff

provides no support for this argument (see id.). As the Court discusses below, other statements

in Dr. Williamson’s assessment are seemingly inconsistent with such a restricted limitation and,

thus, undercut Plaintiff’s suggested interpretation. Regardless, courts from this circuit have

found that limitations under one-third of an eight-hour work day are consistent with light work.

See, e.g., Torres v. Berryhill, No. CV 15-4416 (JRT/TNL), 2017 WL 1194198, at *3 (D. Minn.

Mar. 30, 2017) (citing case and noting “numerous courts have found that a two hour standing or

walking limitation is consistent with the definition of a reduced range of light work.”). Thus, the

Court finds that even if the ALJ determined Plaintiff could stand or walk only occasionally, that

limitation is not inconsistent with the definition of light work.

       While Plaintiff’s relies on that one statement from Dr. Williamson’s opinion in support of

his argument, a review of the record demonstrates the ALJ properly supported his RFC

determination with substantial evidence including “some” medical evidence. In making a




                                                 -9-
 
disability determination, the ALJ shall consider the medical opinions in the record together with

the rest of the relevant evidence in the record. 20 C.F.R. § 416.927.

       First, the ALJ properly weighed the opinion evidence of record. “The amount of weight

given to a medical opinion is to be governed by a number of factors, including the examining

relationship, the treatment relationship, consistency, specialization, and other factors.” Shontos

v. Barnhart, 328 F.3d 418, 426 (8th Cir. 2003) (citing 20 C.F.R. § 404.1527(d)). Specifically,

the ALJ gave “some weight” to Dr. Williamson’s opinion (Tr. 18–19, 296–302). In his report

resulting from a consultative examination dated June 7, 2014, Dr. Williamson opined that

Plaintiff can sit frequently, probably has to change position frequently, and can stand and walk

occasionally limited by back weakness (Tr. 300). However, he also noted Plaintiff had normal

muscle strength, had back strength of a level four out of five, could rise from a chair and mount

the examination table with ease, could stand on his heels and toes and one foot with ease, could

hop on one foot bilaterally with only some difficulty, and had good strength in his limbs (Tr. 18,

299). Dr. Williamson further opined that Plaintiff can lift and carry up to twenty pounds

occasionally; reach, handle, and finger frequently; kneel, crouch and crawl occasionally; balance

continuously; climb occasionally; and can tolerate heat, cold, and vibration without limitation

(Id.). The ALJ found Dr. Williamson’s opinion consistent with the objective medical evidence,

including an x-ray of the lumbar spine, but the ALJ included further limitations in postural

activities, including never climbing ladders or scaffolds, kneeling, crouching, or crawling (Tr.

19, 303, 329). The ALJ also included further limitations on exposure to environmental factors

(see Tr. 14), as the ALJ noted that sweating, for example, could impact the placement of

Plaintiff’s colostomy bag (Tr. 16, 329). The ALJ assigned appropriate weight to the consulting

expert’s opinion to the extent it was supported or contradicted by the evidence overall. See



                                               -10-
 
Mabry v. Colvin, 815 F.3d 386, 391 (8th Cir. 2016) (ALJ properly relied on state agency doctors,

in part, as ALJ is not required to accept every opinion given by a consultative examiner because

“the interpretation of physicians’ findings is factual matter left to the ALJ’s authority”); Cantrell

v. Apfel, 231 F.3d 1104, 1007 (8th Cir. 2000).

       The ALJ also considered and properly weighed the opinion of Randall Huss, M.D., a

treating source (“Dr. Huss”). Dr. Huss completed Interrogatory Questions on June 6, 2016, and

opined Plaintiff has to spend extra time in the restroom due to his colostomy bag and would have

difficulties standing and walking in a typical work environment due to his medical problems,

which included rectal neuropathy, degenerative lumbar disc disease, and COPD (Tr. 327). Dr.

Russ also completed a Medical Source Statement on June 6, 2016, in which he opined Plaintiff

can lift and carry ten pounds occasionally and frequently, with some shortness of breath (Tr.

328). He further opined Plaintiff can stand and walk a total of four hours in an eight-hour day,

sixty minutes at a time; sit for a total of four hours in an eight-hour day, also for sixty minutes at

a time, but needs to constantly shift from side to side off of the rectal area (Id.). He noted

Plaintiff has unlimited ability to push/pull with his hands but limited ability to push/pull with his

feet due to his lumbar pain (Id.). He also opined Plaintiff can less than occasionally climb,

stoop, kneel, and crouch, but can occasionally balance and frequently reach, handle, finger, and

feel (Tr. 329). He further opined Plaintiff needed some environmental restrictions due to his

medication and colostomy bag, would need to assume a supine position for up to thirty minutes

one to three times a day but would not need to assume a reclining position or prop up his legs

(Id.). The ALJ assigned “little weight” to Dr. Huss’s opinion, finding it was inconsistent with

other evidence of record, particularly his own treatment records (Tr. 19). For example, while Dr.

Huss opined Plaintiff’s degenerative disc disease of his lumbar spine was one of the top two



                                                 -11-
 
medical reasons for which he was prescribing pain medication (Tr. 327), he inconsistently stated

in his medical records that Plaintiff’s degenerative lumbar disc disease is “[n]ot a large factor in

his chronic pain.” (Tr. 258). Dr. Huss’s notes also consistently noted no bony tenderness on his

examination of Plaintiff’s back (see, e.g., Tr. 248, 257, 286, 304, 307, 310, 313, 322, 325).

“Although a treating physician’s opinion is usually entitled to great weight, it ‘do[es] not

automatically control, since the record must be evaluated as a whole.’” Reece v. Colvin, No. 15-

2460 (8th Cir. Aug. 24, 2016) (quoting Prosch v. Apfel, 201 F.3d 1010, 1013 (8th Cir. 2000)).

The ALJ appropriately limited the weight of Dr. Huss’s opinions given the inconsistencies with

his own treatment notes. See Milam v. Colvin, 794 F.3d 978, 983 (8th Cir. 2015) (internal

quotations omitted) (“A treating physician’s own inconsistency may undermine his opinion and

diminish or eliminate the weight given his opinions.”) Plaintiff’s daily activities, discussed

below, further undermine Dr. Huss’s opinion. Petty v. Colvin, No. 4:13CV00172 JTK, 2014 WL

3734570, at *3 (E.D. Ark. July 28, 2014) (ALJ may discount a physician’s opinion when it is

inconsistent with a plaintiff’s activities of daily living).

              Second, the ALJ appropriately evaluated Plaintiff’s subjective complaints.4 Specifically,

the ALJ found that Plaintiff’s “statements concerning the intensity, persistence, and limiting

effects of those symptoms, which supported by the complete file, are not entirely consistent with

                                                            
4
  Social Security Ruling 16-3p eliminated the term “credibility” from the analysis of subjective
complaints. However, the regulations remain unchanged; “Our regulations on evaluating
symptoms are unchanged.” SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017); 20 C.F.R. §§
404.1529, 416.929. Moreover, though the ALJ did not specifically cite Polaski v. Heckler, 739
F.2d 1320, 1322 (8th Cir. 1984), he considered relevant factors, examining the intensity,
persistence, and limiting effect of Plaintiff’s functioning; discussing Plaintiff’s work history;
discussing the effectiveness of medication; and discussing Plaintiff’s daily activities (Tr. 15–17).
See Randolph v. Barnhart, 386 F.3d 835, 842 (8th Cir. 2004) (failure to specifically cite Polaski
not basis to set aside ALJ’s decision where decision is supported by substantial evidence);
Tucker v. Barnhart, 363 F.3d 781, 783 (8th Cir. 2004) (“The ALJ is not required to discuss each
Polaski factor as long as the analytical framework is recognized and considered.”). The Court
finds the ALJ properly considered relevant factors and regulations in his decision (see Tr. 15).
                                                               -12-
 
the medical evidence and other evidence in the record” (Tr. 16). In doing so, the ALJ conducted

a full review of the limited medical evidence, concluding the evidence of record failed to support

a greater limitation than found in the residual functional capacity (see Tr. 16–19). For example,

and as noted above, Dr. Huss stated Plaintiff’s degenerative disc disease was not a large factor in

his chronic pain (Tr. 258). The ALJ also noted Plaintiff testified he has not undergone surgery,

been treated with transcutaneous electrical nerve stimulation therapy, or received other physical

therapy for his lumbar pain (Tr. 15).5 In addition, and as discussed above, the ALJ cited normal

objective findings, including that Dr. Huss consistently found no bony tenderness when

examining Plaintiff’s back (Tr. 19). Moreover, while Plaintiff was diagnosed with chronic

neuropathy and pain related to rectal carcinoma and resulting surgery in 1999 (Tr. 245),

examinations demonstrated normal abdominal and bowel evaluations, a normal colonoscopy, and

no acute distress (see, e.g., Tr. 257, 248, 257, 286, 307, 313). “Subjective complaints may be

discounted if there are inconsistencies in the evidence as a whole.” Pearsall v. Massanari, 274

F.3d 1211, 1218 (8th Cir. 2001). Furthermore, Plaintiff is a documented smoker who has

smoked approximately one-half to one-third pack of cigarettes a day for approximately twenty

years, and he has not quit despite being urged to do so (see, e.g., Tr. 38, 271, 249). Mouser v.

Astrue, 545 F.3d 634, 638 (8th Cir. 2008) (an ALJ may consider disability claimant’s failure to

stop smoking in making his credibility determination).

                                                            
5
  At one point during the hearing, Plaintiff testified he had no money and did not seek a follow-
up colonoscopy due to lack of finances (Tr. 17, 256). In this matter, however, the record does
not reflect that Plaintiff sought treatment offered to those who are indigent. Riggins v. Apfel, 177
F.3d 689, 693 (8th Cir. 1999) (holding that, despite a plaintiff’s argument that he was unable to
afford prescription pain medication, an ALJ may discredit complaints of disabling pain where
there is no evidence that the claimant sought treatment available to indigents). Also, there is also
no evidence that Plaintiff’s doctors recommended more aggressive treatment than he received.
See Goff, 421 F.3d at 793 (finding it significant that the record did not show a claimant was
denied treatment or not provided with alternative, less expensive treatments when needed);
Harris v. Barnhart, 356 F.3d 926, 930 (8th Cir. 2004).
                                                               -13-
 
        Significantly, in evaluating Plaintiff’s subjective complaints, the ALJ found that while

Plaintiff has been prescribed and takes medication for the pain associated with his alleged

impairments, “the medical records reveal that the medications have been relatively effective in

controlling the claimant’s symptoms” (Tr. 18). The ALJ’s opinion is well supported by objective

medical evidence. Dr. Huss’s medical records repeatedly indicate Plaintiff reported his chronic

pain was controlled (Tr. 16–17.) For example, Plaintiff reported his “chronic pain from

neuropathy and low back controlled on current regimen” including oxycodone and morphine,

later stating his chronic pain was “well controlled” and “keeps him functional” and that he “can

be up and active with pain meds” (Tr. 303, 306 312, 318). The same or similar statements

appear throughout the records from 2013 through 2016, as the ALJ noted (e.g., Tr. 16–18, 303,

306, 309, 315, 321, 324). See Renstrom v. Astrue, 680 F.3d 1057, 1066 (8th Cir. 2012)

(conditions which can be controlled by treatment are not disabling); Schultz v. Astrue, 479 F.3d

979, 983 (8th Cir. 2007) (holding that if an impairment can be controlled by treatment, it cannot

be considered disabling).

        The ALJ also found Plaintiff’s reported limitations to be inconsistent with his activities of

daily living (Tr. 16, 17). Of significance to the ALJ was Plaintiff’s self-report to Dr. Huss that

he had an increase in low pain from cutting and splitting wood (Tr. 16, 285). See Johnson v.

Apfel, 240 F.3d 1145, 1148 (8th Cir. 2001) (“Acts which are inconsistent with a claimant’s

assertion of disability reflect negatively upon that claimant's credibility.”). As further support,

the ALJ noted that Plaintiff’s February 2, 2014, Function Report stated he takes care of pets,

takes care of personal hygiene, takes out the trash, plays computer games, prepares meals,

vacuums, mows the lawn with a riding mower, goes outside daily, drives a car, grocery shops,

collects rocks, could lift, and pays bill (Tr. 18, 191–205). Plaintiff testified he could not recall if



                                                 -14-
 
he has been restricted in walking, standing, sitting, or lifting by any of this doctors (Tr. 16, 42).

See Vance v. Berryhill, 860 F.3d 1114, 1121 (8th Cir. 2017) (“[t]he inconsistency between [the

claimant's] subjective complaints and evidence regarding her activities of daily living also raised

legitimate concerns about her credibility”). Therefore, the ALJ was justified in concluding “the

claimant has described daily activities, which are not limited to the extent one would expect,

given the complaints of disabling symptoms and limitations” (Tr. 18). See, e.g., Wildman v.

Astrue, 596 F.3d 959, 969 (8th Cir. 2010) (“[The plaintiff] fails to recognize that the ALJ’s

determination regarding her RFC was influenced by his determination that her allegations were

not credible.”) (citing Tellez v. Barnhart, 403 F.3d 953, 957 (8th Cir. 2005)); 20 C.F.R. §§

404.1545, 416.945 (2010).

       Plaintiff’s argument rests on a sole statement in Dr. Williamson’s consultative

examination report, and Plaintiff points to no other medical evidence in support of limitations

different from those imposed by the ALJ. See Forte v. Barnhart, 377 F.3d 892, 895 (8th Cir.

2004) (lack of objective medical evidence is a factor an ALJ may consider in discounting

allegations of disabling pain); see also Buford, 824 F.3d at 796 (ultimate burden on claimant to

establish RFC). The Court finds the ALJ’s RFC determination to be consistent with the relevant

evidence of record. Accordingly, as the ALJ appropriately included the restrictions as indicated

in his RFC determination in the hypothetical question to the vocational expert, the Court finds

the hypothetical that the ALJ submitted to the vocational expert was proper, and the ALJ

properly relied on the vocational expert’s testimony that there were jobs existing in significant

numbers which Plaintiff could perform (See Tr. 20–21, 46–49). Hunt v. Massanari, 250 F.3d

622, 625 (8th Cir. 2001) (“A hypothetical question posed to the vocational expert is sufficient if




                                                 -15-
 
it sets forth impairments supported by substantial evidence in the record and accepted as true by

the ALJ.”).

                                       V. CONCLUSION

       For the reasons set forth above, the Court finds that substantial evidence on the record as

a whole supports the Commissioner’s decision that Plaintiff is not disabled.

       Accordingly,

       IT IS HEREBY ORDERED that the decision of the Commissioner is AFFIRMED, and

Plaintiff’s Complaint is DISMISSED with prejudice.

       A separate judgment shall be entered incorporating this Memorandum and Order.

       Dated this 26th day of February, 2019.

                                                         /s/ Noelle C. Collins
                                                       NOELLE C. COLLINS
                                                       UNITED STATES MAGISTRATE JUDGE 




                                                -16-
 
